Citation Nr: 0524001	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-13 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The appellant served on active duty from September 10, 1973, 
to November 15, 1973, followed by service in the Army 
National Guard of West Virginia and Ohio.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2004, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, via the VA's Appeals Management 
Center (AMC) in Washington, DC, so that additional 
development could be undertaken.  Subsequent to the 
completion of the requested actions, the case has since been 
returned to the Board for further review.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a 
psychiatric disorder was previously denied by actions of the 
RO and the Board, with the most recent denial being by the RO 
in May 1993; notice to the appellant of the May 1993 denial 
occurred by way of the RO's June 1993 correspondence to him, 
following which no timely appeal was entered.  

2.  Since entry of the RO's May 1993 determination, evidence 
has been presented which does not bear significantly and 
substantially upon the question at hand, is duplicative or 
cumulative of prior evidence, and by itself or in combination 
with the other evidence previously of record is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim in question.  


CONCLUSIONS OF LAW

1.  The RO's May 1993 decision, denying entitlement to 
service connection for a psychiatric disorder, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen the appellant's claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Board in May 
2004 for additional development.  All of the actions sought 
by the Board by its prior development request appear to have 
been completed in full as directed, and neither the appellant 
nor his representative, contends otherwise.  See Stegall v. 
West, 11 Vet.App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the appellant of the information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles 
v. Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining all 
relevant evidence adequately identified in the record, and in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Finally, VA has a 
duty to notify the appellant that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided by the AMC in May 
2004 fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the appellant to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
the Board finds that VA has satisfied its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Newness and Materiality of the Evidence Submitted

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
United States Code, provides that a final decision that is 
not appealed "will not thereafter be reopened or allowed, 
except as may otherwise be provided by regulations not 
inconsistent with this title."  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This definition was recently modified, but the modification 
is applicable only to claims filed on or after August 29, 
2001, and is not for application in this instance.  See 66 
Fed. Reg. 45620 (2001).  

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Entitlement to service connection for a psychiatric disorder 
was denied by VA on several prior occasions, the most recent 
of which was entered by the RO in May 1993.  At that time, it 
was determined that the evidence presented was not new and 
material, given that it did not indicate that an acquired 
psychiatric disorder was present in service or for some years 
thereafter.  Notice of such denial was furnished to the 
appellant in June 1993 and a timely appeal was not then 
initiated within the time limits prescribed by law, thus 
rendering the May 1993 rating decision final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  

Received by the RO in 1998 was the appellant's claim to 
reopen that is the subject of the instant appeal.  Given the 
finality of the May 1993 action, as set forth above, the 
question at this juncture is whether new and material 
evidence has been presented to reopen the appellant's 
previously denied claim for service connection for a 
psychiatric disorder.  This necessitates a review of the 
evidence submitted prior to and subsequent to that most 
recent, final denial.  

On file at the time of entry of the May 1993 denial were, as 
pertinent to this matter, service medical records regarding 
the appellant's brief period of active duty during 1973, as 
well as examination and treatment records compiled during 
postservice years and statements from his mother and sister.  
The medical evidence in no way identified a psychiatric 
disorder during service, but disclosed the presence of 
schizophrenia, beginning in 1978.  The lay affiants reported 
that the appellant exhibited no signs of mental illness prior 
to service, but was withdrawn, moody, and abusive following 
service.  

Since entry of the May 1993 denial, the claimant has 
submitted various medical records compiled by VA and non-VA 
sources, none of which indicates the existence of a 
psychiatric disorder earlier than 1978.  In addition, he has 
presented additional statements from his mother and sister, 
which essentially restate their earlier observations that the 
appellant was mentally fit prior to service, but not 
thereafter.  Also on file is the transcript of an April 2001 
RO hearing, at which he repeated his primary argument that he 
developed a psychiatric disorder while he was undergoing 
basic training at Parris Island, South Carolina, and a 
collection of four empty bottles of prescribed psychotropic 
medication taken in the last several years.  Lastly, records 
relating to the appellant's service in the Army National 
Guard were submitted, including the report of an enlistment 
medical examination performed in January 1974 and showing no 
complaint or finding involving a psychiatric disorder.  

The evidence described in the preceding paragraph is, in 
part, cumulative of previously submitted, most notably in 
terms of the contentions advanced by the appellant and the 
statements offered by his mother and sister.  While the 
evidence received into the record since May 1993 was not 
previously before agency decision makers, it fails to denote 
the presence of a psychiatric disorder in service or 
otherwise relate the psychiatric disorder first shown in 1978 
to the appellant's service or any event thereof.  To that 
extent, it does not bear directly and substantially upon the 
specific matter under consideration and by itself or in 
connection with evidence previously assembled is so not 
significant that it must be considered in order to decide 
fairly the merits of the claim.  On that basis, it cannot be 
held that new and material evidence has been submitted with 
which to reopen the appellant's previously denied claim for 
service connection for a psychiatric disorder.  

The appeal is denied.


ORDER

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


